    Case 1:16-cr-00411-ELR-AJB Document 211 Filed 03/16/20 Page 1 of 3


                                                                    FILED IN CLERKS OFFICE
                                                                        U.S.D.C. - Atlanta

                                                 or’
                                                                JAMES N. HAT~1EN~.GJerk——

                      \AJ                                     By:                    Deputy Clerk




                         •                      2~             3
                                                     “U




.
Case 1:16-cr-00411-ELR-AJB Document 211 Filed 03/16/20 Page 2 of 3


                                                                      FILED IN CLERKS OFFICE
                                                                          U.S.D.C.   -   Atlanta
                                                 or~                    MAR111020
                                                                                                   ___




                                                                By:                        Deputy Clerk


                               ~c~t       ~\r


                                      1
                                                I’



                                                     “U




                                                           ‘I



                                                       L4J1- ~L1~ -2-



                                          Go’
                                            ~D   tni-cW~e~
1Dc\yIQ’~~+’5~l~
            Case 1:16-cr-00411-ELR-AJB Document 211 Filed 03/16/20 Page 3 of 3


~-è~Q~C~   cc)~QQ~; ~       ~j\~V)           1~~f            ~I~R2O~I




~                     Sc ~                                     ~      r~        •~

                                                                      G’
                                                         •      I1~   •:1~,:~




                                                                                     -    0~
                                                                                         ~3r~

                                                                                         0)
                                                                                              m
                                                                                              ~
